Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary M. Gray appeals the district court’s dismissal of his complaint and its denial of his post-judgment motions to amend the judgment under Fed.R.Civ.P. 60(b) and to amend the complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gray v. Wittstadt Title & Escrow Co., No. 4:11-cv-00111-MSD-TEM (E.D.Va., Nov. 28, 2011, Jan. 25, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.